Case 1:14-cv-01485-GAM Document 369 Filed 12/20/19 Page 1 of 1 PageID #: 8760




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


GIGI JORDAN,                                        :
                                                    :
         Plaintiff/Counterclaim-Defendant,          :              CIVIL ACTION
                                                    :              No. 14-1485
                      v.                            :
                                                    :
RAYMOND A. MIRRA, JR.                               :
                                                    :
         Defendant/Counterclaim-Plaintiff.          :



McHUGH, J.                                                                   December 20, 2019

                                            ORDER

       This 20th day of December, 2019, for the reasons stated in the accompanying

memorandum, it is hereby ORDERED that the Motion for Summary Judgment filed by

Defendant/Counterclaim-Plaintiff (ECF 301) is GRANTED IN PART, as follows:

Judgement is entered in favor of Counterclaim Plaintiff Mirra as to 1) Jordan’s breach of the

covenant not to sue in the Release Agreement and 2) Mirra himself having incurred attorneys’

fees and costs recoverable under the Distribution Agreement. The amount of recoverable fess

and costs must be decided by the jury.

        The Cross-Motion for Summary Judgment filed by Plaintiff/Counterclaim-Defendant

Jordan (ECF 346) is DENIED.


                                                        /s/ Gerald Austin McHugh
                                                    Gerald Austin McHugh
                                                    United States District Judge
